Order unanimously affirmed without costs. Memorandum: Respondent waived the protections of Judiciary Law § 756 by contesting the contempt applications on the merits without raising his present objections to the manner in which the proceedings were commenced (see, Matter of Rappaport, 58 NY2d 725, 726; Matter of Glenn v Glenn, 262 AD2d 885, 886, lv dismissed in part and denied in part 94 NY2d 782). The record supports the Hearing Examiner’s findings of fact (see, Matter of Mass DOR/CSE v Hay strand, 256 AD2d 1235), and thus Family Court properly confirmed them. We conclude that respondent’s objections to the findings of fact are without merit and thus that the court properly rejected them. (Appeal from Order of Erie County Family Court, Battle, J. — Contempt.) Present — Green, J. P., Pine, Hayes and Scudder, JJ.